DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7, and 8 are currently pending and have been considered below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2003274833 A to Nichiban KK (“Nichiban KK”) (English translation was previously provided).
Regarding claim 1, Nichiban KK discloses an insect trap formed from a sheet (3) that includes an adhesive surface (4) configured to trap insects, sheet engagers (19, 20) on two opposite ends of the sheet, wherein said sheet engagers are configured to secure and engage together the opposite ends such that said adhesive surface is curved when said opposite ends are engaged together (FIG. 8), and said sheet comprises a single substantially semicircular folding line (see Annotated FIG. 8 below, with arrows pointing to the curved folding line. The claim 

    PNG
    media_image1.png
    410
    213
    media_image1.png
    Greyscale


Regarding claim 3, Nichiban KK further discloses wherein said tab (19) and said slot (20) have a semicircular shape (FIG. 8).  
R25egarding claim 7, Nichiban KK further discloses wherein said single substantially semicircular folding line is die cut in a discontinuous way (FIG. 8). Die cutting is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113. 
Regarding claim 8, Nichiban KK further discloses wherein said adhesive surface (4) encompasses a first part of one side of said sheet (3), and the insect trap further comprises a protection 30sheet (5) that covers the first part before first use of the trap (see the attached English translation of the Abstract).
Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are unpersuasive. As discussed above, the FIG. 8 embodiment of Nichiban discloses each and every element of claim 1, including “said sheet comprises a single substantially semicircular folding line” For example, Annotated FIG. 8 above shows an arrow pointing to the single substantially semicircular folding line. While FIG. 8 of Nichiban KK shows a slot that runs through the folding line, its folding line is “a single substantially semicircular folding line” nonetheless. e.g., a user can fold the sheet at any location and it will be a “folding line”. A user could fold the sheet at a “single substantially semicircular folding line” placed above the slot so that the slot does not run through the folding line. Nichiban KK also teaches the folding line defines a round base (FIGS. 8A and 8B). 
Nichiban KK also teaches the single substantially semicircular folding line defines an inner cone when said opposite ends are engaged together, said inner cone projecting up inside the insect trap from the round base such that the inner cone narrows and comes to a point inside the insect trap. In FIGS. 8A and 8B of Nichiban KK, it appears that the inner cone projects up. When 19 and 20 are engaged, then the user pops up pointed portions 36, which form the inner cone. FIG. 8B is a top view and shows the inner cone formed by portions 36. Assuming, however, for the sake of argument that FIG. 8B does not explicitly teach the cone projecting up, then a user can clearly fold the sheet of FIG. 8A such that the cone projects upwards. In fact, claim 1 claims a sheet with a fold line, but it does not positively claim the inner cone. 
For at least the reasons provided above, Nichiban KK discloses each and every element of claims 1-3, 7, and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643